Citation Nr: 1617205	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

This matter was remanded in December 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

In October 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in January 2016 and has been included in the claims folder for review.  In February 2016, the Board requested clarification of the January 2016 VHA opinion.  The resulting opinion was received by the Board in February 2016 and has also been included in the claims folder for review.  


FINDING OF FACT

The Veteran's arthritis of the left knee and ankle is not the result of an injury or disease incurred in or aggravated by active military service, nor is it causally related to or permanently worsened by any service-connected disability.  




CONCLUSION OF LAW

The criteria for service connection for arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed left leg arthritis in April 2015, a VHA medical opinion in January 2016, and clarifying medical opinion in February 2016.  This examination and medical opinions were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report and medical opinions were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers service connection for arthritis of the left knee and ankle.  Specifically, asserting in his August 2012 substantive appeal that he wounded his left leg in Vietnam.  He was still being treated for service connected problems with his leg and took medication daily and was using cream twice a day on the muscles, arthritis, and joint pain.  The Veteran's representative asserts in his November 2013 appellate brief that the Veteran was service connected for residuals of shell fragment wound to the left thigh and this injury continued to be a problem and could possibly have developed into degenerative arthritis.  During the May 2014 Board hearing, the Veteran testified that he was currently being seen for a left knee and ankle condition at a VA medical center and his treating physician diagnosed him with arthritis about two years ago and told the Veteran that his knee and ankle conditions were related to his service-connected left thigh injury.  He was seeking treatment continuously and being examined twice a year and his physician prescribed him a cane and knee brace.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records are silent for any diagnosis or treatment of arthritis in the left knee and ankle.  

A June 2102 VA treatment record notes an x ray of the Veteran's left knee revealed minor degenerative changes predominantly involving the patellofemoral joint.  Subsequent VA treatment records further note the Veteran had osteoarthritis of the left knee.  

The Veteran submitted a statement from his VA primary care provider in June 2104, in which the provider stated the Veteran had osteoarthritis of the left knee.  He further stated: 

per your request that I establish a nexus between his left knee condition and his service connected disabilities related to his left ankle I will defer to the Orthopedic specialist to make that determination since the Board would view the opinion of a specialist over that of a non-physician provider.

Pursuant to the December 2014 Board remand, the Veteran was afforded a VA examination in April 2015.  The examiner notes the Veteran described no ankle injury, but reported numbness and tingling down his left leg into his foot and occasional burning and sharp pain radiating down his leg.  Imaging studies of the ankle were performed and revealed no degenerative or traumatic arthritis.  Imaging studies of the knee revealed degenerative or traumatic arthritis in the left knee.  The examiner found the Veteran did not have a current diagnosis associated with any claimed condition; rather, the examiner found the Veteran's symptoms were consistent with lumbar radiculitis or sciatica.  

For further medical comment on this issue, the Board obtained a VHA medical opinion in January 2016.  The VHA opinion addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's records, the VHA opinion found that "I do not think that the Veteran's left knee and ankle arthritis was incurred in or as a result of the shell fragment wound injury sustained during active duty service."  However, there was no answer provided to the second part of the question addressing secondary service connection ". . . or proximately caused by, due to, or aggravated by (made chronically worse) by the service-connected residuals of fragment wound of the left thigh."  This part of the question is for the purpose of ascertaining whether the service-connected left thigh disability is the proximate cause of, or an aggravating factor for, the current left knee and ankle arthritis.

Due to such deficiencies, the Board obtained clarification of the January 2016 VHA opinion.  A February 2016 clarifying medical opinion found that:

In my opinion the Veteran's left knee and ankle arthritis is not proximately caused by, due to, or aggravated by (made chronically worse) the service-connected left thigh disability because of different anatomical locations of the two.  In general, if we assume that he was favoring left leg because of the presence of shrapnels [sic] in his left proximal thigh from his injury he most likely would have developed arthritic pain in either the knee or ankle of contralateral leg, as he would be putting more weight on other side.  It is unlikely to develop arthritis at different anatomical location on the same side of the injury.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

Initially, as the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

The Board acknowledges the June 2104 statement from the Veteran's VA care provider; however, the provider does not state whether the Veteran's left knee osteoarthritis is related to his service-connected disability nor is there a rationale for any opinion.  Therefore, the Board finds little probative value in this opinion.  

The Board finds the January 2016 VHA opinion and the February 2016 clarifying opinion to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the January 2016 VHA opinion or the February 2016 clarifying opinion.  

While the Board recognizes the Veteran's assertions that he currently has left leg arthritis related to service or secondary to his service-connected residuals of fragment wound of the left thigh, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for arthritis of the left knee and ankle.  

In sum, the Board finds the elements of service connection for arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh, has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.
 

ORDER

Service connection for arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


